                                                                                                                                             . . . ~l
                                                                         'c·       L,
                                                                          L ,,1 ,, I_ • .._
                                                                                              ·i ,;;, , •. ,·,/ · '\' : ' /
                                                                                               I ~ \ \. /: ~ l \.. ,    A ., ,   •   t
                                                                                                                                         F l1 I i_,
                                                                                                                                         •
                                                                                                                                                1 -'[j
                                                                                                                                               1. _,




UNITED STATES DISTRICT COURT                                               D()(. ;:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                           DA!'r' F!J 1:i 1 :                     ___   IJJ0}10··-            ·--      -·---

John B. Napoleone,
                                   Petitioner,                             18     CIVIL 3124 (DAB)

                 -against-                                                         JUDGMENT

S2K Financial, LLC,
                                   Respondent.
----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum & Order dated December 6, 2019, Napoleone's Petition to

Vacate the Arbitration Award is DENIED and S2K's Petition to Confirm the Arbitration Award is

GRANTED. Judgment is entered in favor of S2K and against Napoleone in the amount of

$100,000.00, with interest to accrue at the annual rate of 9% from April 1, 2017, in the amount of

$24,213.70, and post-Judgment interest at the statutory rate pursuant to 28 U.S.C. § 1961.

Dated: New York, New York
       December 9, 2019

                                                                RUBY J. KRAJICK

                                                                 Clerk of Court
                                                   BY:
